DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application and Claims Status
Applicant’s amendments and response filed on 08/18/2021 are acknowledged and entered.

Claims 1-3 and 5-20 were pending.  In the amendment as filed, applicants have amended claims 1 and 7-17.  No claims have been cancelled and/or added.  Therefore, claims 1-3 and 5-20 are currently pending.  Further, a substitute specification was filed on 08/18/2021 is also acknowledged and entered. 

Election/Restrictions
Applicant's election with traverse of Group I (Claims 1-16) in the reply filed on 08/18/2021 is acknowledged.
The traversal is on the ground(s) that “Claim 1 recites a method of making a gummy composition that contains multiple technical features including, among others, the features that: an active blend that comprises an active agent and a liquid solvent; the active agent comprises an active pharmaceutical ingredient (API); combining the active blend, the bonding blend and the gelatin blend, and e the bonding blend has a higher Brix number than the molding blend. The Applicant submit that none of the above technical features is disclosed, taught or suggested by the Yaui Reference and therefore each of the above feature defines a technologically advantageous contribution over the prior art. Withdrawal of the Restriction Requirement is respectfully requested.”  This is not found persuasive because (a) as stated in the previous Office action for determining of special technical feature, at least one feature must simply contain throughout the claims, and that feature is gelatin as recited by instant claims 1-20 (see paragraph bridging pages 2 and 3; 37 CFR 1.475(a); and para. 6 on pg. 4).  (b) Although applicant identifies multiple features (i.e. ‘an active pharmaceutical ingredient (API)’, ‘an active blend’, ‘a liquid solvent’, ‘the active blend’, ‘the bonding blend’ and ‘the gelatin blend’), none of these generic terminologies invoke any type of specific structural features such that it fail to comply with PCT Rule 13.2.
The requirement is still deemed proper and is therefore made FINAL.

Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 08/18/2021.
Further, it is relevant to note that since applicants did not elected the product claims (i.e. Group II (Claims 17-20)), applicants have loss the right for the rejoinder.  The rejoinder requirements were clearly stated in the previous Office action mailed on 06/18/2021 (see para. 7 bridging pages 4 and 5; and MPEP § 804.01).

Applicant’s election of species for a type of composition in the reply filed on 08/18/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse For Group I, Applicant elects as a species the following: Gelatin and water as the swelling agent, with the molding blend comprises gelatin at a concentration of about 9%; Psicose and isomaltulose as the bonding blend, with the bonding blend at a concentration of about 80% of the gummy composition; and Cetirizine as the API and water as the liquid solvent in the active blend, with cetirizine at a concentration of about 0.3% of the gummy composition.”

Claims 3, 7, and 9-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/18/2021.

Accordingly, claims 1, 2, 5, 6, and 8 are under consideration in this Office Action.

Priority
This present application is a 371 of PCT/US2018/038484 that was filed on 06/20/2018.  PCT/US2018/038484 claims priority to two provisional applications, which are 62/522,552 that was filed on 06/20/2017, and 62/522,586 that was filed on 06/20/2017.  Therefore, this application has an effective filing date of 06/20/2017 for prior art searches.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5, 6, and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.











Claim 1 recites the limitation of “a combination of at least two of a monosaccharide, a disaccharide and a tri-saccharide”.  This limitation is vague and indefinite for it is unclear as to the metes and bounds of the instant claimed ‘combination’.  Here, the phrase ‘at least two’ is a definite expression (i.e. the lower limit is two (2)), and as a result, the addition of the term ‘and’ to an otherwise definite expression extends the scope of the expression so as to render it indefinite.  Therefore, claim 1 and its dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim 1 recites the limitation of “a higher Brix number”.  This limitation is vague and indefinite for it is unclear as to the metes and bounds of the instant claimed ‘bonding blend’ and/or ‘molding blend’.  Her, the term ‘Brix number’ is a definite expression, and as a result, the addition of the term ‘higher’ to an otherwise definite expression extends the scope of the expression so as to render it indefinite.  Further, it relevant to note that the term ‘Brix number’ is well-known in the food and beverage industry to be a measurement of the sugar content of an aqueous solution such as the wine, sugar, carbonated beverage, fruit juice, fresh produce, maple syrup and honey (see “Brix”, WIKIPEDIA website; “Brix: The Essential Knowledge”, METTLER TOLEDO© website).  

Claim 2 recites the limitation “the swelling solvent” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Here, claim 1 for which claim 2 depends does not recites this limitation, and thus, claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lowther et al. (US Patent Application Publication 2013/0005740 A1).
claims 1, 2, 6, and 8, Lowther et al. claim a process for producing a therapeutic comestible gummy product, the process comprising: providing a sugar and/or sugar alcohol and water and heating to at least 80° C to produce a first mixture; providing a gelling agent and water and heating to at least 80° C to produce a second mixture (refers to instant claimed ‘a gelatin blend’ and ‘a swelling agent’ of claim 1; and instant claimed ‘the swelling solvent’ and ‘water’ of claim 2); combining the first and the second mixture to as to produce a slurry; heating the slurry to at least from about 100° C to about 130° C to produce a cooked slurry; cooling the cooked slurry so as to produce a gummy; adding the at least one active drug to the gummy base; mixing the gummy base and the at least one active drug (refers to instant claimed ‘combining’ step of claim 1); pouring the gummy base and the at least one active drug mixture into molding trays (refers to instant claimed ‘forming the molding blend into a gummy composition’ of claim 1); and allowing the gummy base and the at least one active drug mixture to cure (Claim 83).  The type of sugar includes glucose, fructose, dextrose, lactose, com syrup, maltitol, xylitol, sorbitol, mannitol or erythritol (Claim 84).  The type of gelling agent is gelatin (refers to instant claimed ‘gelatin’ of claim 1), pectin, carrageenan or konnyaku (Claim 85).  The type of at least one active drug is ibuprofen, acetaminophen, loratadine, cetirizine (refers to instant claimed ‘an antihistamine’ of claim 6; instant claimed ‘cetirizine’ of claim 8; and the elected species of API), pseudoephedrine or diphenhydramine (Claims 87 and 88).  Lowther et al. also disclose the followings: (i) glucose, and/or glucose granules (refers to instant claimed ‘a bonding blend’ and ‘a combination of at least two of a monosaccharide, a disaccharide and a tri-saccharide’ of claim 1), and water are mixed to form a glucose/water solution or a first mixture and heated to a temperature of about 80° C. (See para. [0046])  (ii) Many drugs are sensitive to the physical environment. For example, excess heat, light or moisture or sudden temperature changes can a liquid solvent’ and ‘wherein the liquid solvent comprises a diprotic solvent, tri-protic solvent, or a combination thereof’ of claim 1). Once the pH ranges of gummy base has been adjusted the active drug is then added to the gummy base. (See para. [0046]).
While Lowther et al. do not explicitly disclose the limitation of “wherein the bonding blend has a higher Brix number than the molding blend” as recited by instant claim 1, this limitation is the functional limitations that characterize intrinsic properties of the instant claimed ‘bonding blend’ and ‘molding blend’; where their structural features as recited by instant claim 1 is taught by Lowther et al.  As recognized by MPEP § 2112.01(II), "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (Applicant argued that the claimed 
Therefore, the method and composition of Lowther et al. do anticipate the instant claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 5, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lowther et al. (US Patent Application Publication 2013/0005740 A1).
claims 1, 2, 6, and 8, Lowther et al. claim a process for producing a therapeutic comestible gummy product, the process comprising: providing a sugar and/or sugar alcohol and water and heating to at least 80° C to produce a first mixture; providing a gelling agent and water and heating to at least 80° C to produce a second mixture (refers to instant claimed ‘a gelatin blend’ and ‘a swelling agent’ of claim 1; and instant claimed ‘the swelling solvent’ and ‘water’ of claim 2); combining the first and the second mixture to as to produce a slurry; heating the slurry to at least from about 100° C to about 130° C to produce a cooked slurry; cooling the cooked slurry so as to produce a gummy; adding the at least one active drug to the gummy base; mixing the gummy base and the at least one active drug (refers to instant claimed ‘combining’ step of claim 1); pouring the gummy base and the at least one active drug mixture into molding trays (refers to instant claimed ‘forming the molding blend into a gummy composition’ of claim 1); and allowing the gummy base and the at least one active drug mixture to cure (Claim 83).  The type of sugar includes glucose, fructose, dextrose, lactose, com syrup, maltitol, xylitol, sorbitol, mannitol or erythritol (Claim 84).  The type of gelling agent is gelatin (refers to instant claimed ‘gelatin’ of claim 1), pectin, carrageenan or konnyaku (Claim 85).  The type of at least one active drug is ibuprofen, acetaminophen, loratadine, cetirizine (refers to instant claimed ‘an antihistamine’ of claim 6; instant claimed ‘cetirizine’ of claim 8; and the elected species of API), pseudoephedrine or diphenhydramine (Claims 87 and 88).  Lowther et al. also disclose the followings: (i) glucose and/or glucose granules (refers to instant claimed ‘a bonding blend’ and ‘a combination of at least two of a monosaccharide, a disaccharide and a tri-saccharide’ of claim 1), and water are mixed to form a glucose/water solution or a first mixture and heated to a temperature of about 80° C. (See para. [0046])  (ii) Many drugs are sensitive to the physical environment. For example, excess heat, light or moisture or sudden temperature changes can a liquid solvent’ and ‘wherein the liquid solvent comprises a diprotic solvent, tri-protic solvent, or a combination thereof’ of claim 1). Once the pH ranges of gummy base has been adjusted the active drug is then added to the gummy base. (See para. [0046]).
The teachings of Lowther et al. differ from the presently claimed invention as follows:
While Lowther et al. do not explicitly disclose the limitation “wherein the bonding blend has a higher Brix number than the molding blend” as recited by instant claim 1, this limitation is the functional limitations that characterize intrinsic properties of the instant claimed ‘bonding blend’ and ‘molding blend’; where their structural features as recited by instant claim 1 are taught by Lowther et al.  As recognized by MPEP § 2112.01(II), "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty.").
While Lowther et al. do not explicitly disclose the limitation as recited by instant claim 5 (i.e. “wherein the molding blend comprises gelatin at a concentration of about 9%”), Lowther et al. exemplify the method of making a cetirizine containing gummy product where about 0.1 g to about 0.2 g of gelatin, about 0.08 g to about 0.1 g of pectin are mixed with a suitable amount of water and heated to a temperature of about 80° C (para. [0054).  Lowther et al. also disclose that in a production setting the relative amounts of each ingredient is increased proportionally to satisfy the desired quantity of individual gummy products (para. [0055]).  As recognized by MPEP § 2144.05(I), a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%); In re Waite, 168 F.2d 104, 108 (CCPA 1948).
While Lowther et al. do not explicitly disclose the elected species of ‘Psicose and isomaltulose as the bonding blend’, it is recognized in the chemical art that D-Psicose, also widely known as D-allulose, is a natural but rare monosaccharide and has the same empirical formula as common monosaccharides such as glucose and fructose (see “D-Psicose”, American Chemical Society website).  Isomaltulose is recognized in the pharmaceutical art is a noncariogenic excipient used in a variety of pharmaceutical preparations including tablets or capsules, coatings, sachets, and suspensions, and in effervescent tablets.  It is also used widely in lozenges, sugar-free chewing gum, and hard-boiled candies, and as a sweetening agent in confectionery for diabetics. (See Edited by Rowe et al., (2009), Handbook of Pharmaceutical Excipients (6th ed.), London: APhA, (PhP) Pharmaceutical Press., pp. 342-346)  It would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to substitute glucose and/or glucose granules of Lowther et al. with Psicose and/or Isomaltulose.  Thus, in view of art recognized knowledge, there would have been a reasonable expectation that the cetirizine prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).
Therefore, the teachings of Lowther et al. do render the invention of the instant claims prima facie obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 6, and 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 8, 10, 11, and 13 of copending Application No. 16/623,773 (reference application; based on claims amendment filed on 12/18/2019; and hereinafter refers to as Wan et al.). Although the claims at issue are not identical, they are not patentably distinct from each other because both the method of the instant claims 1, 2, 6, and 8 and the method of claims 1, 7, 8, 10, 11, and 13 of Wan et al. have similar method steps and uses a composition with similar structural features.

16/623,771
16/623,773
1. A method of making a gummy composition, comprising providing a gelatin blend, comprising gelatin and a swelling agent, providing a bonding blend, comprising a combination of at least two of a monosaccharide, a disaccharide and a tri-saccharide, providing an active blend, comprising an active agent and a liquid solvent, wherein the active agent comprises an active pharmaceutical ingredient (API), and wherein the liquid solvent comprises a diprotic solvent, tri-protic solvent, or a combination thereof, combining the active 
1. A method of making a gummy composition, comprising providing a gelling blend, comprising pectin having a carboxyl content of not more than 45% by weight of pectin and an amide content of not less than 20° by weight of pectin: a solubilizing blend, wherein the solubilizing blend comprises a solubilizing salt having a formula of M-A, wherein M represent a cation of an alkaline or alkaline earth metal and A represent an anion of a multivalent acid having at least one pKa exceeding about 4: a swelling solvent, and optionally a first bonding blend, optionally providing an emulsifying blend; optionally providing a second bonding blend, wherein the first bonding blend and the second bonding form a bonding blend; providing an active blend, comprising an active agent; combining the gelling blend, the emulsifying blend, the bonding blend and the active blend to provide a pre-molding blend; combining the pre-molding blend with a pH adjusting blend to provide a molding blend, wherein the molding blend has a pH value at least about 5; and forming the molding blend into a gummy dosage composition.

8. The method of Claim 1, wherein the bonding blend comprises tagatose, psicose, 

10. The gummy composition, comprising a gelling blend, optionally an emulsifying blend, a bonding blend and an active agent, wherein the gelling blend comprises pectin having a carboxyl content of not more than 45% by weight of pectin and an amide content of not less than 20% by weight of pectin.

11.  The gummy composition of Claim 10, wherein the gelling blend further comprises gelatin, wherein the collagen has a MW from about 10K to about 50K Dalton.
2. The method of Claim 1, wherein the swelling solvent comprises water, ethanol, glycerol or a combination thereof.
7. The method of Claim 1, wherein the swelling solvent comprises water, ethanol, glycerol, or a combination thereof.
6. The method of Claim 1, wherein the active agent comprises an antibacterial agent, an antifungal agent, a pain or fever reliever, an analgesics, an anti-inflammatory
agent, a steroid, a diabetic medication, an antidiarrheal agent, an antiulcer agent, a proton pump inhibitor, a laxative or cathartic agent, a diuretic agent, an antacid, an antihistamine, a decongestant, an antitussive or expectorant agent, a cough suppressant, a cold medicine, a motion sickness medication, a medication for treating alcoholism or opioid dependence, a smoke
cessation agent, an anti-anxiety agent, an antidepressant, a mood stabilizer, an antipsychotic
agent, a stimulant, a benzodiazepine, an anxiolytic agent, a Z-drug, a melatonergic agent, a barbiturate, an antidepressant, an antipsychotic agent, a cardiovascular agent, an anti-cancer agent, an immune suppressant, a blood thinner, an anti-diabetic agent, or a combination thereof.
13. The gummy composition of Claim 10, wherein the active agent comprises acetaminophen, aspirin, salicylic acid, ibuprofen, naproxen, diphenhydramine, scopolamine, metformin, a PDES inhibitor, cetirizine, or a combination thereof.
8. The method of Claim 6, wherein the antihistamine comprises cetirizine, diphenhydramine,  loratadine, chlorpheniramine, brompheniramine, alimemazine,




That is the method of the instant application is generic to the method of Wan et al. or in other word claims 1, 2, 6, and 8 are anticipated by claims 1, 7, 8, 10, 11, and 13 of copending Application No. 16/623,773.  Consequently, the examined claims would be obvious over the claims of copending Application No. 16/623,773.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to My-Chau T. Tran whose telephone number is 571-272-0810.  The examiner can normally be reached on Monday - Friday: 8 am - 4:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren, can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MY-CHAU T. TRAN/
Primary Examiner, Art Unit 1629
October 23, 2021